                  UNITED STATES DISTRICT COURT
                  WESTERN DISTRICT OF NEW YORK

------------------------------x
                              :
CHRISTINE MCINTIRE            :       Civil No. 6:17CV06887 (HBF)
                              :
v.                            :
                              :
NANCY A. BERRYHILL, ACTING    :
COMMISSIONER, SOCIAL SECURITY :
ADMINISTRATION                :
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Christine McIntire brings this action pursuant to

42 U.S.C. §405(g), seeking review of a final decision of the

Commissioner of Social Security which denied her application for

Disability Insurance Benefits (“DIB”) under Title II of the

Social Security Act, 42 U.S.C. §401 et seq. (“the Act”).

Plaintiff has moved to reverse or remand the case for a

rehearing. The Commissioner has moved to affirm.

    For the reasons set forth below, plaintiff’s Motion for

Judgment on the Pleadings [Doc. #12] is DENIED. Defendant’s

Motion and Motion for Judgment on the Pleadings [Doc. #19] is

GRANTED.

I. ADMINISTRATIVE PROCEEDINGS

    The procedural history of this case is not disputed.

Plaintiff protectively filed an application for DIB on September




                                  1
5, 2014, alleging disability as of September 1, 2014.1 [Certified

Transcript of the Record, Compiled on February 5, 2018, Doc. #8

(hereinafter “Tr.”) 264, 276, 344-47, 360, 426]. Plaintiff

alleged disability due to depression, COPD, learning disability,

arthritis, fibromyalgia, herniated disc-cervical, degenerative

spine disease cervical and lumbar, gastroparesis, paralyzed

right vocal fold (from surgery), tendonitis in right elbow,

diverticulitis, cyst on ovaries, allergies and feet problems.

[Tr. 263]. Her DIB claim was denied on December 8, 2014. [Tr.

263-276]. Plaintiff filed a timely request for a hearing before

an Administrative Law Judge (“ALJ”) on December 12, 2014. [Tr.

284, 285-86].

     On February 24, 2016, Administrative Law Judge (“ALJ”) Lisa

B. Martin held a hearing, at which plaintiff appeared with an

attorney and testified. [Tr. 231-62]. Vocational Expert (“VE”)

Donna Bardsley also testified at the hearing. [Tr. 255-61]. On

April 20, 2016, the ALJ found that plaintiff was not disabled,

and denied her claim. [Tr. 8-27]. Plaintiff filed a timely

request for review of the hearing decision on April 22, 2016.

[Tr. 337]. On November 15, 2017, the Appeals Council denied

review, thereby rendering ALJ Smith’s decision the final

decision of the Commissioner. [Tr. 1-7]. The case is now ripe


1Plaintiff’s date last insured for Title II benefits is December
31, 2019. [Tr. 13].
                                2
for review under 42 U.S.C. §405(g).

      Plaintiff, represented by counsel, timely filed this action

for review and moves to reverse and/or remand the Commissioner’s

decision.

II.   STANDARD OF REVIEW

      The review of a social security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. Balsamo

v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation omitted).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

                                 3
standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial

evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alteration added) (citation omitted). The ALJ is free to accept

or reject the testimony of any witness, but a “finding that the

witness is not credible must nevertheless be set forth with

sufficient specificity to permit intelligible plenary review of

the record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255,

260-61 (2d Cir. 1988) (citation omitted). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, Civil Action No. 3:13-CV-

00073(JCH), 2014 WL 1304715, at *6 (D. Conn. Mar. 31, 2014)

                                4
(internal citations omitted).

    It is important to note that in reviewing the ALJ’s

decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (citations and internal quotation marks omitted).

“[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013)(citations omitted).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

    To be considered disabled under the Act and therefore

entitled to benefits, Ms. McIntire must demonstrate that she is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that [s]he is not only unable to do

                                 5
h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

42 U.S.C. §423(d)(2)(A); see also 20 C.F.R. §404.1520(c)

(requiring that the impairment “significantly limit[ ] ...

physical or mental ability to do basic work activities” to be

considered “severe”).2

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(a)(4). In the

Second Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth


2DIB and SSI regulations cited herein are virtually identical.
The parallel SSI regulations are found at 20 C.F.R. §416.901 et
seq., corresponding to the last two digits of the DIB cites
(e.g., 20 C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                 6
steps:

      Assuming the claimant does not have a listed impairment,
      the fourth inquiry is whether, despite the claimant’s
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” is what a person is still capable

of doing despite limitations resulting from his physical and

mental impairments. See 20 C.F.R. §§404.1545(a), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the


                                 7
claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (citation

omitted). “[E]ligibility for benefits is to be determined in

light of the fact that the Social Security Act is a remedial

statute to be broadly construed and liberally applied.” Id.

(citation and internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five step evaluation process,

ALJ Martin concluded that plaintiff was not disabled under the

Social Security Act. [Tr. 8-27]. At step one, the ALJ found that

plaintiff had not engaged in substantial gainful activity since

September 1, 2014, the alleged onset date.3 [Tr. 13].

      At step two, the ALJ found that plaintiff had fibromyalgia,

migraines, right foot disorder, gastroesophageal reflux disease,

asthma, cervical degenerative disc disease status post

discectomy and fusion, lumbar spine disorder with lower

extremity radiation, and partial vocal cord paralysis with

residual hoarseness, all of which are severe impairments under

the Act and regulations. Id.

      At step three, the ALJ found that plaintiff’s impairments,




3The ALJ’s ruling states that the disability onset date is
September 1, 2014, [Tr. 13], whereas plaintiff’s application for
disability benefits lists the onset date as October 1, 2014.
[Tr. 344, 349]. Other documents in the record state that the
onset date is September 1, 2014. [Tr. 360, 426].
                                 8
either alone or in combination, did not meet or medically equal

the severity of one of the listed impairments in 20 C.F.R. Pt.

404, Subpart P, Appendix 1. [Tr. 15]. The ALJ specifically

considered Listings 1.04 (disorders of the spine); 3.02A

(chronic respiratory disorders) and 11.14 (peripheral

neuropathy). [Tr. 15].   The ALJ also conducted a psychiatric

review technique and found that plaintiff had a mild restriction

in activities of daily living, social functioning, and

concentration, persistence or pace. [Tr. 14]. The ALJ found no

episodes of decompensation. [Tr. 16].

    Before moving on to step four, the ALJ found plaintiff had

the RFC

    to perform a full range of sedentary work as defined
    in 20 CFR 404.1567(a), except she needs a brief, one
    to two minute opportunity to change positions as often
    as every 30 minutes. She must avoid all ladders, rope,
    and scaffold climbing, and is limited to occasional
    postural motions otherwise. She must avoid all
    overhead reaching tasks. She is limited to frequent,
    but no constant upper extremity reaching, handling,
    and fingering tasks. She must avoid all exposure to
    dangerous work hazards (unprotected heights and
    exposed moving machines), extreme humidity, heat, and
    cold conditions, and concentrated pulmonary irritants.
    She is limited to detailed but uninvolved work tasks
    not requiring a fast assembly quota pace.

[Tr. 16].

    At step four, the ALJ found plaintiff was unable to

perform any past relevant work. [Tr. 20]. At step five,

after considering plaintiff’s age, education, work


                                 9
experience and RFC, the ALJ found that jobs existed in

significant numbers in the national economy that plaintiff

could perform. [Tr. 20-21].

       The ALJ concluded that plaintiff had not been under a

disability from September 1, 2014, the alleged onset date

of disability, through April 20, 2016, the date of the

ALJ’s decision.


  V.        DISCUSSION

  Plaintiff makes several arguments in support of her position

that the ALJ’s decision should be reversed. The Court will

address these arguments in turn.

       A.     There is Substantial Evidence Supporting the ALJ’s RFC
              Determination.

       Plaintiff argues that the ALJ failed to properly determine

her RFC, alleging that the ALJ “improperly substitutes [her]

judgment for that of Dr. Jalaluddin and improperly weighs Dr.

Jalaluddin’s medical opinion”; “fails to weigh the opinions of

Kelley Kampa”; “improperly forms the RFC in the absence of any

supporting medical opinion”; “fails to include limitations

related to plaintiff’s partial vocal cord paralysis”; and

“improperly substitutes [her] opinion for the undisputed medical

opinions on the issues of sitting, lifting, work pace and/or

attendance.” [Doc. #12-1 at 18-24].

       The ALJ found that plaintiff had the RFC


                                   10
    to perform a full range of sedentary work as defined
    in 20 CFR 404.1567(a), except she needs a brief, one
    to two minute opportunity to change positions as often
    as every 30 minutes. She must avoid all ladders, rope,
    and scaffold climbing, and is limited to occasional
    postural motions otherwise. She must avoid all
    overhead reaching tasks. She is limited to frequent,
    but no constant upper extremity reaching, handling,
    and fingering tasks. She must avoid all exposure to
    dangerous work hazards (unprotected heights and
    exposed moving machines), extreme humidity, heat, and
    cold conditions, and concentrated pulmonary irritants.
    She is limited to detailed but uninvolved work tasks
    not requiring a fast assembly quota pace.

[Tr. 16].

            1.   Neurosurgeon Dr. Muhammad Jalaluddin’s Opinions

    Plaintiff first argues that that the ALJ erred in the

assigning “little weight” to the opinion of her treating

neurosurgeon, Dr. Jalaluddin. [Doc. #12-1 at 18-20].

    Pursuant to 20 C.F.R. §§404.1527(c)(2) and 416.927(c)(2), a

treating source’s opinion will usually be given more weight than

a non-treating source. If it is determined that a treating

source’s opinion on the nature and severity of a plaintiff’s

impairment is “well-supported by medically acceptable clinical

and laboratory diagnostic techniques and is not inconsistent

with the other substantial evidence in [the] case record,” the

opinion is given controlling weight. 20 C.F.R. §§404.1527(c)(2),

416.927(c)(2). If the opinion, however, is not “well-supported”

by “medically acceptable” clinical and laboratory diagnostic

techniques, then the opinion cannot be entitled to controlling


                                 11
weight. Id. If the treating source’s opinion is not given

controlling weight, the ALJ considers the following factors in

weighing the opinion: length of treatment relationship,

frequency of examination, nature and extent of the treatment

relationship, relevant evidence used to support the opinion,

consistency of the opinion with the entire record, and the

expertise and specialized knowledge of the source. See 20 C.F.R.

§§404.1527(c)(2)-(6), 416.927(c)(2)-(6); Social Security Ruling

(“SSR”) 96-2P, 1996 WL 374188, at *2 (S.S.A. July 2, 1996). If

the treating physician’s opinion is not supported by objective

medical evidence or is inconsistent with other substantial

evidence in the record, the ALJ need not give the opinion

significant weight. See Poupore, 566 F.3d at 307. “The failure

to provide ‘good reasons for not crediting the opinion of a

claimant's treating physician is a ground for remand.’” Maenza

v. Colvin, No. 14-CV-6596, 2016 WL 1247210, at *11 (W.D.N.Y.

Mar. 24, 2016)(quoting Snell v. Apfel, 177 F.3d 128, 133 (2d

Cir. 1999) and citing Schaal v. Apfel, 134 F.3d 496, 505 (2d

Cir. 1998)(“Commissioner's failure to provide 'good reasons' for

apparently affording no weight to the opinion of plaintiff's

treating physician constituted legal error.”).

    On June 4, 2014, Dr. Jalaluddin provided a “To Whom It May

Concern” letter stating that plaintiff “was seen in my office on

June 2, 2014. Due to medical reasons, she may remain on full

                               12
duty with the following restrictions: Avoid pushing, pulling and

lifting (nothing heavier than a gallon of milk) until next

clinic visit.” [Tr. 1414]. Dr. Jalaluddin completed three two-

page disability assessment forms. One form was a Prudential

Insurance Company’s “Capacity Questionnaire” dated September 7,

2015 [Tr. 1489-90]. The other two forms are similar treating

source “Questionnaire[s];” one is dated January 18, 2016 [Tr.

1491-92] and the other July 20, 2016.4 [Tr. 110-14].

     The ALJ considered the objective medical evidence, physical

therapy records, diagnostic testing and Dr. Jalaluddin’s own

treatment records in her decision. [Tr. 17]. Plaintiff was seen

by Dr. Jalaluddin beginning in May 2014, as follow-up for low

back and posterior neck pain and numbness of hands, following a

motor vehicle accident on March 24, 2014. [Tr. 569-72]. On June

2, 2014, Dr. Jalaluddin reviewed the cervical spine MRI results,

observing a “large central disc extrusion at C6-7. This deforms

the right aspect of the cord and causes severe right foraminal

narrowing.” [Tr. 573]. The MRI also showed a “small central disc

protrusion at C5-6. No canal stenosis or foraminal narrowing.”


4The January 2016 Questionnaire contains seven questions. The
July 2016 Questionnaire contains four questions. Questions 1-3
are identical on both forms and question 7 of the January form
is the same as question 4 of the July form. The July form,
submitted to the Appeals Council after the ALJ’s decision,
eliminates questions 4 and 5 contained in the January form.
Compare Tr. 1491-92 with 110-14. The ALJ’s decision is dated
April 20, 2016. [Tr. 8-22].
                               13
Id. After discussing different treatment options, including

conservative treatment, plaintiff opted for surgery-anterior

cervical discectomy C6-7, and fusion with peek device,

autograft, bone putty, plate and screws with neuro-monitoring

and fluoroscopy. [Tr. 576]. A record dated June 6, 2014,

indicates that Dr. Jalaluddin reviewed plaintiff’s H & P

(history and physical), examined her and found no change “except

that [plaintiff’s] low back pain was getting worse and she came

for bilateral L-5-S1 facet joint and medial nerve injections”

with fluoroscopy. [Tr. 753; Tr. 754 (April 19, 2014 Lumbar Spine

MRI revealed a central posterior disc herniation without

significant impingement or constriction of the thecal sac at L5-

S1)]. The doctor noted that he discussed with plaintiff her

condition and lumbar spine MRI findings. [Tr. 753-54].

    On June 25, 2014, Dr. Jalaluddin performed an anterior

cervical discectomy C6-7, and fusion with peek device,

autograft, bone putty, plate and screws with neuro-monitoring

and fluoroscopy. [Tr. 463-66; 908-10]. Post-surgical notes state

that plaintiff reported she was “doing better, the arm pain has

significantly improved. There is neck pain that is minimal. The

numbness present prior to surgery is resolved.” [Tr. 463]. Dr.

Jalaluddin noted “[t]here is no sensory impairment for

superficial and deep sensation.” Id. Plaintiff was discharged

the following day. [Tr. 911-13].

                               14
    On July 15, 2014, plaintiff was seen for surgical follow-

up. [Tr. 457-59]. Dr. Jalaluddin noted that plaintiff’s

“[s]ymptoms have been gradually improving since procedure her

radicular arm pain and numbness has been resolved. She is not

taking any analgesics.” [Tr. 457]. “She states she is feeling

much better.” [Tr. 457].

    Plaintiff was last seen by Dr. Jalaluddin on September 17,

2014 when he examined post-operative x-rays of the cervical

spine, dated September 3, 2014, observing that the images are

“suggestive of, [w]ell aligned fusion of C6 and C7.” [Tr. 448-

50]. Plaintiff reported that her symptoms were “gradually

improving since procedure”, she was experiencing “residual neck

and right arm pain and numbness and tingling in right arm” and

her “speech/hoarseness of voice is gradually improving.” [Tr.

448]. “She states she is feeling better.” [Tr. 448]. On

examination, the doctor noted that plaintiff had “grade 5/5

power in both upper and lower extremities. DRT [deep tendon

reflexes] +1-2 and bilaterally symmetrical on biceps, triceps,

supinator, knee and ankle. There is no sensory impairment for

superficial and deep sensations. She is ambulating well without

assistance.” [Tr. 449].

    Dr. Jalaluddin suggested an “EMG/NCV to see any changes in

C6 nerve.” [Tr. 450]. An EMG/NCV study, conducted on October 16,

2014, was an “[e]ssentially unremarkable study without any

                               15
significant evidence of neuropathy or radiculopathy noted at the

present time.” [Tr. 521]. Dr. Jalaluddin did not support his

opinion with any clinical findings made in the course of his

treatment. See Poupore, 566 F.3d at 307. Additionally, the

doctor did not examine plaintiff after September 17, 2014. The

ALJ reviewed all of Dr. Jalaluddin’s treatment records and

concluded that “[t]hese objective findings do not support

debilitating limitation.” [Tr. 17]. The ALJ’s finding is

supported by substantial evidence of record.

    Further, as set forth above, the ALJ properly considered

all the diagnostic imaging, treatment records and physical

therapy records for low back pain. [Tr. 17 (summarizing Dr.

Jalaluddin’s treatment records referencing low back pain,

diagnostic imaging and physical therapy records); Tr. 764-786

(physical therapy records from August through October 2014)]. At

the time plaintiff was discharged from physical therapy in

October 2014, she “noted significant improvement with LB [low

back] symptoms, was able to perform exercise in a gym setting.”

[Tr. 784]. “Pt is independent in HEP [Home Exercise Program],

requested to discontinue PT Rx at this time being satisfied with

PT Rx results.” Id. The discharge summary also states that

plaintiff’s low back pain at rest was a 1/10 and with activity

it was a 3/10. Id. Lower spine range of motion testing was

within normal limits and the therapist found minimal to no

                               16
limitation with extension and rotation, with some diminished

range of motion in the cervical spine. [Tr. 785]. The ALJ’s RFC

finding that “claimant’s back pain through a restriction to

sedentary exertion with additional postural limitations” is

supported by substantial evidence of record. [Tr. 17].

    To the extent that plaintiff contends that the ALJ erred in

assigning “little weight” to Dr. Jalaluddin’s September 2015 and

January 2016 opinions, the Court finds no error. As set forth

above, the last time Dr. Jalaluddin examined plaintiff was in

September 2014, a full year before the doctor completed the

first treating physician Questionnaire. The ALJ’s finding that

the limitations assessed by the doctor “are too restrictive,

given the laboratory findings, and medical signs of record” is

supported by substantial evidence. [Tr. 19]. Indeed, in June

2014, before plaintiff had cervical surgery, the doctor stated

that plaintiff could “remain on full duty with the following

restriction: avoid pushing, pulling and lifting (nothing heavier

than a gallon of milk) until next clinic visit.” [Tr. 1414].

Simply put, the limitations assessed in 2015 and 2016 were not

based on contemporaneous treatment records or physical

examinations and cannot be reconciled with the medical evidence.

The doctor’s treatment records preceding the completion of these

Questionnaires do not support these functional limitations. The

ALJ gave valid reasons for according little weight to Dr.

                               17
Jalaluddin’s opinions in determining McIntire’s functional

limitations. Legg v. Colvin, 574 F. App’x 48, 49 (2d Cir. 2014).

    Indeed, “checklist forms such as [Dr. Jalaluddin’s

Questionnaires], which require only that the completing

physician ‘check a box or fill in a blank,’ rather than provide

a substantive basis for the conclusions stated, are considered

‘weak evidence at best’ in the context of a disability

analysis.” Smith v. Astrue, 359 F. App'x 313, 316 (3d Cir. 2009)

(quoting Mason v. Shalala, 994 F.2d 1058, 1065 (3d Cir. 1993);

Scitney v. Colvin, 41 F. Supp. 3d 289, 301 (W.D.N.Y. 2014)

(“Form reports [composed of checklists and fill-in-the-blank

statements] are, by their nature, of limited evidentiary

value.”)(citing Gray v. Astrue, No. 09-CV-00584, 2011 WL

2516496, at *5 (W.D.N.Y. June 23, 2011) and Mason, 994 F.2d at

1067); Drejka v. Comm’r of Soc. Sec., 61 F. App’x 778, 782 (3d

Cir. 2003)(“The ALJ was entitled to review the record in

totality and to discount the treating physician's

opinion...[claimant’s] treating physician made the determination

that she was disabled only in a form report. We have

characterized such a form report, in which the physician's only

obligation was to fill in blanks, as “‘weak evidence at

best.’”)(quoting Mason, 994 F.2d at 1065). The Court finds that

the ALJ appropriately considered the nature of the Questionnaire

form requiring the doctor to check-off or circle a claimant’s

                               18
limitations.

     Accordingly, the Court finds that the ALJ’s assessment of

Dr. Jalaluddin’s opinions was not error and was supported by

substantial evidence.


          2.   Physician Assistant Kelley Kampar’s Opinion

     Plaintiff argues, almost in passing, that the ALJ

improperly assessed the February 2016 opinion of Physician

Assistant Kelley Kampa. [Doc. #12-1 at 20].

     Only “acceptable medical sources” are considered treating

sources whose opinions are entitled to controlling weight. See

20 C.F.R. §§404.1527(a)(2), (c), 416.927(a)(2), (c). Acceptable

medical sources include, inter alia, licensed physicians and

licensed or certified psychologists. See 20 C.F.R. §§

404.1513(a), 416.913(a). Therapists, APRNs, physician

assistants, and LCSWs, amongst others, are not acceptable

medical sources, but are rather considered “other sources.” See

20 C.F.R. §404.1513(d)(1)-(4), 416.913(d)(1)-(4); Social

Security Ruling (“SSR”) 06-03P, 2006 WL 2329939, at *2 (S.S.A.

Aug. 9, 2006).5 Opinion evidence from these “other sources” may




520 C.F.R. §404.1513(d)(1)-(4), 416.913(d)(1)-(4) and SSR 06-03P
were rescinded on March 27, 2017. It was in effect at the time
of the ALJ’s decision. At the time of the Appeals Council’s
action, 20 C.F.R. §404.1527(c)(2017), effective March 27, 2017,
provided that only acceptable medical sources could be
considered a treating source and afforded controlling weight. 20
C.F.R. §404.1527(c)
                               19
be used to show “the severity of [a claimant’s] impairment(s)

and how it affects [a claimant’s] ability to work[.]” 20 C.F.R.

§§404.1513(d), 416.913(d). An ALJ “generally should explain the

weight given to opinions from these ‘other sources,’ or

otherwise ensure that the discussion of the evidence in the

determination or decision allows a claimant or subsequent

reviewer to follow the adjudicator’s reasoning[.]” SSR 06-03P,

2006 WL 2329939, at *6.

     Physician Assistant Kampa completed a two-page

questionnaire on February 3, 2016.6 [Tr. 1658-59]. Plaintiff

contends that the “ALJ is required [to] assess all medical

evidence” and provided “no meaningful explanation why the ALJ

did not adopt Kampa’s assessments.” [Doc. # 12-1 at 2]. However,

plaintiff cites no treatment records from PA Kampa to support

her opinion. While the ALJ did not state she afforded Ms.

Kampa’s opinion little weight, it is clear from her analysis of

the treatment records, diagnostic testing and conclusion that

“the evidence, including the postsurgical cervical x-rays,

lumbar MRI, and examinations...” did not support the

restrictions assessed by PA Kampa. [Tr. 20]; see Clutter v.


6PA Kampa also provided a “To Whom It May Concern” letter dated
May 13, 2016, providing a summary of her medical conditions and
an opinion on plaintiff’s ability to work. [Tr. 122]. This
letter post-dates the ALJ’s ruling and was submitted to the
Appeals Council. The Court addresses this opinion later in this
ruling.
                               20
Comm’r Soc. Sec., 628 F. App’x 155, 157 (3d Cir. 2016) (holding

the ALJ’s failure to explain what weight, if any, she accorded

to a treating source opinion did not warrant remand where the

ALJ clearly considered the opinion and discussed the evidence

relied on in assessing the RFC sufficient to permit meaningful

review); Zulinski v. Astrue, 538 F. Supp. 2d 740, 751-52 (D.

Del. 2008)(finding not a “medical opinion” where the doctor’s

medical statement was only two paragraphs, provided only a

general list of plaintiff’s ailments, did not describe practical

limitations and stated only a legal conclusion on disability

properly left to the Commissioner. “Though the ALJ was remiss in

not specifically iterating that she rejected [the doctor’s]

opinion; the court assigns no error.”). The Court finds no error

on this claim.

         3.      Vocal Chord Paralysis

    Plaintiff argues that the ALJ did not properly assess the

limitations caused by her vocal cord paralysis; however, there

is substantial evidence in the record to support the ALJ’s

assessment that “objective findings do not support debilitating

limitations.” [Tr. 19 (citing Tr. 445-47 (October 2014 noting

“appropriately verbally conversant with breathy dysphonia”,

“fiberoptic examination of the hypopharynx revealed moderate

erythema of the lingual tonsils”, “tongue base was normal”; “no

abnormal lymphoid tissue”; “no mass lesions” and “fiberoptic

                                 21
examination of the larynx revealed mild post cricoid erythema.

No lesions or masses...right true vocal fold remains paretic in

the paramedian position.”); Tr. 1458-60 (August 2014 XR

Swallowing Function with video summarizing findings of mild

oropharyngoesophageal dysphagia, mild decrease in laryngeal

elevation, mild decrease in the PES opening and mild increase in

the time needed for soft and solid foods to pass through mid-

esophagus); Tr. 1522 (April 2015 follow up appointment stating

that a fiberoptic examination found mild reflux changes, no

lesions or masses, right vocal fold remained paretic, good

vocalis muscle tone noted, with no evidence of penetration or

aspiration noted); Tr. 1547 (August 2015 reporting that a

prednisone injection to her right vocal cord helped, “but she

has started going back to a weak voice.”); Tr. 1556, 1559

(September 2015 reporting voice is stronger but not consistent,

“worse in the mornings”, “worse if she yells”, “she has had

improvement”; Tr. 1583, 1586 (December 17, 2015 post-op check

following a right type 1 thyroplasty. “She has had improvement

with her voice, but it comes and goes a little bit.” “[G]ood

initial result”); Tr. 1592 (December 31, 2015, follow-up after a

right type 1 thyroplasty reporting that “overall feels her voice

is stronger, but it has times of hoarseness.”)]; see also Tr.

101 (treatment record submitted to the Appeals Council dated

August 31, 2016, “pt reports, “If it weren’t for my 14 year old

                               22
nephew, I probably wouldn’t yell as much but he pushes by

buttons until I get hoarse.” Discussed with pt. that additional

voice therapy is not warranted at his time and that she will

need to follow through with the recommendations made by SLP

[speech language pathologist] to target relaxation and reduced

tension. Pt in agreement with plan.”).

     The ALJ’s decision reflects that she did, in fact, consider

plaintiff’s allegations of a “significant vocal issue”, their

consistency or inconsistency with the objective medical

evidence, and how such complaints resulted in some functional

limitations. The Court finds that the ALJ’s decision reflects

that she considered plaintiff’s subjective complaints regarding

vocal cord paralysis with residual hoarseness along with her

hearing testimony, and the objective medical records. See, e.g.,

Tr. 16 (noting plaintiff’s testimony that when “she talked for a

period of time her voice went in and out.”); Tr. 19 (summarizing

medical records and diagnostic testing); Tr. 17 (making

credibility determination as “statements concerning the

intensity, persistence and limiting effects of these symptoms

are not entirely consistent with the medical evidence and other

evidence of record.”).7 Indeed, the ALJ specifically included a


7The Court further recognizes that the ALJ had an opportunity to
personally observe plaintiff at the hearing. Cf. Suarez v.
Colvin, No. 14CV6505(AJP), 2015 WL 2088789, at *23 (S.D.N.Y. May
6, 2015) (“[C]ourts must show special deference to an ALJ's
                               23
“speaking or talking limitations” in a hypothetical to the VE

“limiting the individual to occasional speaking or talking” for

the job under consideration. [Tr. 257 (VE testifying that the

job of surveillance system monitor would not be impacted by this

limitation.)]. The Court finds no error on this claim.

    Thus, for the reasons stated, the Court finds no error in

the ALJ’s RFC assessment, which is supported by substantial

evidence of record.

         4.   The RFC is Supported by Substantial Evidence

    Plaintiff argues the RFC is not supported by medical

opinion, [Doc. #12-1 at 20-21] and the ALJ improperly

substituted her opinion for the undisputed medical opinions on

plaintiff’s ability to sit, lift, work pace and/or attendance.

[Doc. #12-1 at 22-24].

    Despite plaintiff’s arguments to the contrary, the ALJ’s

RFC determination is supported by substantial evidence of

record. Specifically, the ALJ conducted a detailed review of the

relevant evidence, including plaintiff’s testimony, treatment

notes from plaintiff’s medical providers, and the medical

opinions of record. [Tr. 16-20].




credibility determinations because the ALJ had the opportunity
to observe plaintiff’s demeanor while [the plaintiff was]
testifying.” (quoting Marquez v. Colvin, No. 12CV6819(PKC), 2013
WL 5568718, at *7 (S.D.N.Y. Oct. 9, 2013))).

                               24
     The ALJ appropriately noted the medical evidence, the

reports of other physicians, and specifically Dr. Jalaluddin’s

treatment records, in weighing the opinions and assessing the

RFC. Indeed, the ALJ demonstrated that she carefully considered

Doctors Jalaluddin, Charnetski, Kilpatrick’s treatment records

and diagnostic testing. [Tr. 17; Tr. 125, 449, 458, 460, 463,

466, 468, 471, 473, 476, 557, 836, 861, 868 (noting normal motor

strength on examination; no sensory impairment for superficial

and deep sensation; ambulating well without assistance; muscle

strength is normal in both arms and legs; motor tone is normal

in both upper and lower extremities; normal range of motion );

Tr. 521 (noting October 2014 EMG Nerve Conduction study showed

no significant evidence of neuropathy or radiculopathy); Tr.

125, 476, 525, 794, 861, 868 (noting normal gait and station).

Plaintiff did not return for treatment after September 2014, a

year or more before the doctor rendered his opinions in

September 2015 and January 2016. The limitations noted in the

treatment records and the diagnostic testing support the ALJ’s

RFC findings.8 Other substantial evidence of record, recited in


8Records submitted to the Appeals Council also contain similar
examination findings. [Tr. 83, 91 (May 2017, noting normal deep
tendon reflexes, normal strength in upper and lower
extremities); Tr. 81, 89 (May 2017, plaintiff reported that
“prior to her stimulator she had sciatica...spasms and trouble
walking”); (Tr. 100 (Dr. Clark recommending plaintiff not
“consider any job that would require constant talking for
anymore than three hours a day, as she would definitely
                               25
the Court’s discussion above, also supports the ALJ’s findings.

    Thus, for the reasons stated, the Court finds no error in

the ALJ’s RFC assessment, which is supported by substantial

evidence of record.


    B.    Step Five Analysis

    Plaintiff next argues that the ALJ’s Step Five

determination is not supported by substantial evidence because

the vocational expert’s testimony was based on a faulty

hypothetical. [Doc. #12-1 at 24]. These arguments are

essentially a rehashing of the earlier allegations that the ALJ

did not properly determine plaintiff’s RFC. For the reasons set

forth above, the ALJ properly weighed all the evidence and

determined an RFC that was supported by substantial evidence of

record.

    Substantial evidence supports the ALJ’s determination that

the plaintiff can perform a significant number of jobs in the

national economy. As discussed, the ALJ properly weighed the



fatigue.... She will need to continue looking for a job that
would allow her times of vocal rest throughout the day.”); Tr.
101 (August 2016, speech and language therapist stating that
“additional voice therapy is not warranted at this time”); Tr.
108 (February 2017, on examination noting “Motor: 5/5 in all
major muscle groups, Reflexes: 2+ and symmetric, Coordination:
normal, Gait and station: normal, Tremor: fine tremor right hand
at rest, intensifies with intention and posturing. No head, chin
or voice tremor. Mild left hand tremor.”); Tr. 125 (April 2016,
on examination noting “normal range of motion” and “normal
gait”).
                               26
medical evidence at issue, and her RFC and credibility findings

are supported by substantial evidence of record. As to whether

there are jobs that the plaintiff can perform, the VE testified

that given the RFC determined by the ALJ, the plaintiff would be

able to perform occupations such as surveillance system monitor

and charge account clerk. [Tr. 21, 256-67]. The ALJ also asked

the VE to consider a speaking or talking limitation and the VE

testified that the surveillance system monitor would not be

impacted by this limitation. [Tr. 257]. “The Commissioner need

show only one job existing in the national economy that

[claimant] can perform.” Bavaro v. Astrue, 413 F. App’x 382, 384

(2d Cir. 2011)(citing 42 U.S.C. §423(d)(2)(A); 20 C.F.R.

§404.1566(b)). As the testimony of the VE is consistent with the

findings of the ALJ and the evidence in the record, there is

substantial evidence supporting the ALJ’s determination that the

plaintiff can perform a significant number of jobs that exist in

the national economy. Accordingly, this argument is without

merit. See, e.g., Calabrese v. Astrue, 358 F. App’x 274, 276 (2d

Cir. 2009) (citations omitted)(“An ALJ may rely on a vocational

expert’s testimony regarding a hypothetical so long as the facts

of the hypothetical are based on substantial evidence, and

accurately reflect the limitations and capabilities of the

claimant involved.”); Salmini v. Comm’r of Soc. Sec., 371 F.

App'x 109, 114 (2d Cir. 2010)(“Because we find no error in the

                               27
ALJ's RFC assessment, we likewise conclude that the ALJ did not

err in posing a hypothetical question to the vocational expert

that was based on that assessment.”)(citing Dumas v. Schweiker,

712 F.2d 1545, 1553–54 (2d Cir. 1983)(approving a hypothetical

question to a vocational expert that was based on substantial

evidence in the record)).

    As noted earlier, the Court’s role in reviewing a

disability determination is not to make its own assessment of

the plaintiff’s capabilities; it is to review the ALJ’s decision

for any reversible error. Whether there is substantial evidence

supporting the plaintiff’s view is not the question here.

    Accordingly, the Court finds no error in the ALJ’s reliance

on the vocational expert’s testimony in support of her

determination at step five.


    C.   The Appeals Council Properly Denied Review

    Finally, the Court finds that the Appeals Council properly

denied plaintiff’s request for review of the ALJ’s decision and
properly concluded that “[t]his additional evidence does not

relate to the period at issue. Therefore, it does not affect the

decision about whether you were disabled beginning on or before

April 20, 2016.” [Tr. 2].

    At the Appeals Council review stage, a claimant is allowed

to “submit new and material evidence to the Appeals Council when

requesting review of an ALJ’s decision.” Perez v. Chater, 77


                               28
F.3d 41, 44 (2d Cir. 1996) (citing 20 C.F.R. §§404.970(b),

416.1470(b)). Under the regulations, the plaintiff is expressly

allowed to submit new evidence to the Appeals Council without

demonstrating good cause. The Appeals Council must consider new

and material evidence if it is related to the relevant time

period. See Perez, 77 F.3d at 45. If it fails to do so, the

reviewing court must remand the case for reconsideration in

light of the new evidence. See McIntire v. Astrue, 809 F. Supp.

2d 13, 22 (D. Conn. 2010). When, as here, the Appeals Counsel

denies review of the ALJ’s decision, the new evidence submitted

“becomes part of the administrative record for judicial review.”

Perez, 77 F.3d at 45.

    Here, plaintiff argues that the Appeals Council failed to

properly consider “newly submitted evidence, failed to consider

application of the treating physician rule, and otherwise failed

to weigh the new medical evidence.” [Doc. #12-1 at 10]. She

argues that the Appeals Council improperly discounted a treating

source statement “Questionnaire” from Dr. Jalaluddin dated July

20, 2016, covering the period of September 7, 2015 through the

present, because it did not relate to the disability period at

issue. [Doc. 12-1 at 11; Tr. 2; Tr. 111-14].

    Evidence is “new” when it “has not been considered

previously during the administrative process,” and the reports

are not “cumulative to those already contained in the record.”

                               29
DelValle v. Apfel, 97 F. Supp. 2d 215, 222 (D. Conn. 1999).

Evidence that is cumulative to that already contained in the

record prior to the ALJ decision is, by definition, not “new”

and need not be considered. See id. Evidence is material if it

is (i) relevant to the time period for which benefits have been

denied and (ii) probative, meaning it provides a reasonable

probability that the new evidence would have influenced the

Commissioner to decide the claimant's application differently.

See Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir.1988); Webb v.

Apfel, No. 98 Civ. 791, 2000 WL 1269733, at *14 (W.D.N.Y. Feb.

8, 2000).

    The medical report from Dr. Jalaluddin submitted to the

Appeals Council is cumulative because it contains essentially

the same limitations found in Dr. Jalaluddin’s prior treatment

source statement dated January 18, 2016. See Tr. 1791-92; 111-

14]. In January 2016, the doctor opined that plaintiff would be

off task “[g]reater than 20% but less than 33%” of the day. [Tr.

1492]. In July 2016, he opined that plaintiff would be off task

“[m]ore than 33% of the day.” [Tr. 114]. For the reasons

previously stated in this opinion, the medical evidence does not

support the limitations contained in either opinion. Nor are

there any treatment records from Dr. Jalaluddin after his

earlier January 2016 opinion or after the ALJ’s decision, to

support greater limitations in July 2016. As previously stated,

                               30
Dr. Jalaluddin last examined plaintiff in September 2014. Here

the excluded opinion is essentially duplicative of an opinion

already considered by the ALJ. Moreover, the additional

limitations are not supported by medical evidence. Although the

Appeals Council erred in stating that it was outside the

disability period under consideration, the error is harmless as

the opinion is clearly cumulative and would not have changed the

Commissioner’s decision.

    Remand is unnecessary, however, “where application of
    the correct legal principles to the record could lead
    [only to the same] conclusion, there is no need to
    require agency reconsideration.” Johnson [v. Bowen],
    817 F.2d [983] 986 [(2d Cir. 1987)]; see also Havas v.
    Bowen, 804 F.2d 783, 786 (2d Cir.1986) (declining to
    remand for consideration of a treating physician's
    opinion where there was no substantial evidence to
    refute the treating physician's conclusion that the
    claimant could not return to his prior employment).

Zabala v. Astrue, 595 F.3d 402, 409 (2d Cir. 2010). For the

reasons previously stated, the Court finds that the excluded

opinion is cumulative and would not have changed the ALJ’s

determination that plaintiff was not disabled during the

disability period. [Tr. 2]. Accordingly, remand for

consideration of the improperly excluded opinion is unnecessary.

    Similarly, the Court finds no error in the Appeals

Council’s treatment of PA Kampa’s May 13, 2016, “To Whom It May

Concern” letter. [Tr. 122]. For the reasons already set forth in

this opinion, PA Kampa was a non-treating and non-acceptable


                               31
medical source and the opinion is not supported by the medical

evidence. The May 2016 opinion is also cumulative. Because the

opinion submitted to the Appeals Council is essentially the same

as the February 2016 opinions considered by the ALJ and

rejected, the Council’s failure to address PA Kampa’s May 2016

letter is not reversible error. [Tr 122; 1658-59

(Questionnaire); 1712 (“To Whom It May Concern” letter]; Zabala,

595 F.3d at 409.

    Additionally, defendant correctly argues that “[e]ven were

the Appeals Council required to consider her opinion, an opinion

that claimant is disabled is never entitled to significant

weight, even if offered by a treating physician, which Ms. Kampa

was not.” [Doc. #19-1 at 20-21 (citing 20 C.F.R.

§404.1527(d)(3)(“We will not give any special significance to

the source of an opinion on issues reserved to the

Commissioner.”); Freeman v. Comm’r of Soc. Sec., No. 7:11-CV-

1276 GLS, 2012 WL 2374726, at *3 (N.D.N.Y. June 22, 2012)(“As

for the ALJ’s failure to acknowledge the opinions of two

treating sources, each of whom opined that Freeman would only

work part-time,...those opinions ‘are not medical

opinions,...but are instead, opinions on issues reserved to the

Commissioner because they are administrative findings that are

dispositive of a case.’”)(quoting 20 C.F.R. §404.1527(d),

416.927(d))]. For the reasons previously stated, the Court finds

                               32
that the excluded opinion is cumulative and would not have

changed the ALJ’s determination that plaintiff was not disabled

during the disability period. [Tr. 2].

     Accordingly, the Court finds no error by the Appeals

Council denying plaintiff’s request for review.

-VI. CONCLUSION

     For the reasons stated, plaintiff’s Motion for Judgment on

the Pleadings [Doc. #12] is DENIED. Defendant’s Motion for

Judgment on the Pleadings [Doc. #19] is GRANTED.

     Plaintiff’s Complaint [Doc. #1] is DISMISSED with

PREJUDICE. The Clerk of the Court is directed to enter judgment

and close this case.

     This is not a Recommended Ruling.   The parties consented to

proceed before a United States Magistrate Judge [doc. #15] on

September 25, 2018, with appeal to the Court of Appeals. Fed.

R. Civ. P. 73(b)-(c).

     SO ORDERED at Bridgeport, Connecticut this 12th day of March

2019.

                              ____/s/____________________
                              HOLLY B. FITZSIMMONS
                              UNITED STATES MAGISTRATE JUDGE




                               33
